Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The IDS filed 7/20/21 appears to be an exact duplicate of that filed 7/19/21 and the references cited thereon, which are duplicates, have not been considered. 
The IDS filed 7/19/21 includes citations to Non-patent Literature Documents which have no dates. As such, none of the NPL documents have been considered. 

Specification
The disclosure is objected to because of the following informalities: 
At [0008] and [0009], Fig.4 is described but the drawing figures show FIG.4A and FIG.4B and not Fig.4. 
At [00016], line 2, “Fig.4 and Fig.4A” is again disclosed but FIG.4A and FIG.4B are shown. Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 20 (as described throughout [00016], [00018], [00020-21]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 32 as seen in FIG.5A.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because in FIG.5A, reference number “37” should be “32”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by WO 278. 
For claim 1, WO 2015198278 (WO 278) discloses an apparatus for mounting a seat in a vehicle having a floor and a side wall (FIG.7), the apparatus comprising: 
a track (10) having a groove disposed on the floor; 
a stud (38) including a base and a shank, the base being configured to be inserted into the groove; 
a flange (FIG.1A) having a lip disposed on the side wall (FIG.7) of the vehicle; 
at least one lip aperture formed on the lip; 
a support, including a base (68), disposed on one end of the seat; 
a base aperture (FIG.8) disposed on the base; 
a lip fastener (38) accepted by the at least one lip aperture to connect an end of the seat opposite to the base to the lip on the flange, 
the base aperture accepting the shank included on the stud. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over WO 278 in view of Morningstar (5775251). 
WO 278 lacks the track being steel, a feature taught by Morningstar (claims 3, 13).  
It would have been obvious to one of ordinary skill in the art to have provided the track of WO 278 from steel as taught by Morningstar as an obvious material expedient in order to maximize the strength and durability of the track. Furthermore, it should be noted that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination since the court has held that the use of a different material is obvious over that of the prior art if it performs the same function. See MPEP 2144.07 and also Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). 

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over WO 278 in view of Morningstar (5775251) and the well known prior art. 
For claims 4-5, WO 278 lacks material comprising the floor having a gauge equal to a gauge of material comprising the track and the track spot welded to the floor. 
	Morningstar teaches a seat track spot welded to a floor of a vehicle (claims 4, 14) and the examiner takes official notice that using materials of the same gauge is the best practice when welding. 
Applicant may seasonally challenge, for the official record in this application, this and any other statement of judicial notice in a timely manner in response to this office action. Please specify the exact statement to be challenged. Applicant is reminded, with respect to the specific 
It would have been obvious to one of ordinary skill in the art to have provided the track and floor of WO 278 of the same gauge and to have spot welded the components because doing so would provide for quick and easy manufacture (and securement of the components) thereof compared to other methods of manufacture. Likewise making the components from the same gauge material ensures consistency throughout. 
Further, the applicant should be aware of MPEP 2113, which provides that the method of forming or producing a product in an apparatus claim is not germane to the issue of its patentability. 
Determination of patentability is based on the product itself, and not dependent upon the method of production. See MPEP 2113. The product in a product-by-process claim is unpatentable even though the prior product was made by a different process. No distinctive structural characteristics is recited in the claim and provided to the final product of the present invention than is disclosed in the combination of the prior art references as set forth above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
FR 2665125 discloses an apparatus for mounting a seat in a vehicle having a floor (5) and a side wall (6), the apparatus comprising: a flange having a lip (generally at 21, FIG.2) disposed on the side wall of the vehicle; at least one lip aperture formed on the lip; a support, including a base (generally at 3, FIG.1), disposed on one end of the seat; and a lip fastener (FIGS.5-7) accepted by the at least one lip aperture to connect an end of the seat opposite to the base to the lip on the flange. 
Igarashi (2003/0141752) and WO 160 both show a bus seat attached at one end to the floor and the other to a side wall. 
Fujitsuka (2010/0270822) shows a track welded to a floor of a vehicle for attachment of a seat. 
Hernandez et al. (2005/0046220) discloses a seat supported at a floor and sidewall (FIG.5). 
Barecki (4249769) discloses the specific attachment for a seat to a sidewall including flange and lip with a lip fastener (FIG.1). 
Iwami (4565344) and FR 2734215 (FR 215) both teach seats adjustably attached to a vehicle in a sliding manner. 
FR 2902052 shows another attachment for seats at a side wall of a vehicle, the attachment allowing for adjustable placement of the seat. 
WO 667 show a bench type seat attached to floor and sides of the vehicle. 
CN 371 teaches spot welding a vehicle seat to a floor of a vehicle. 
FR 2611616 discloses a vehicle seat attached at one end to a track and at an opposite end to a flange with lip at a vertical sidewall. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DICKSON can be reached on 571.272.7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HILARY L GUTMAN/Primary Examiner, Art Unit 3616